DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner service tool string as including an “inner service tool” (as in claims 11 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks antecedent basis for “the packer assembly string” as in lines 5-6, where previously recited is “a packer assembly” as in lines 3 and 4, and is therefore indefinite.  
Claims 2-3, 5-7 and 9 also lack antecedent basis for “the packer assembly string” and are therefore indefinite.  The remaining claims are indefinite as being dependent from an indefinite claim.

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Haugen (US 4,662,450).  
In regard to claim 1, Haugen discloses a method for deploying a multi-zone completion assembly, comprising: coupling a casing scraper assembly (S, as in fig 1C) to an inner service tool string (14) hanging from a beginning section of a packer assembly (packer assembly X, where tool string 14 is supported/hung at 72 at least) suspended from a rig floor (inherent to entire assembly as in fig 1A-1C is suspended from a rig floor on pipe string as in col. 6, lines 1-4), the inner service tool string located within and extending below the beginning section of the packer assembly (as in fig 1A-1C where 14 extends through and below packer X), and the casing scraper assembly located entirely below the beginning section of the packer assembly string (S in fig 1C as entirely below X in fig 1B); and completing the packer assembly string from the rig floor as the inner service tool string and casing scraper assembly are hanging therefrom (col. 6, lines 5-13).
In regard to claim 10, Haugen discloses wherein the coupling the casing scraper assembly to the inner service tool string hanging from the beginning section of the packer assembly suspended from a rig floor includes extending a lower section of the inner service tool string within an inside diameter (ID) of the casing scraper assembly (fig 1C, inner service tool string 14 as within scraper S as comprising at least blades 40).

Claim(s) 11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102ab as being anticipated by Talley, Jr. (US 3,608,633).  
In regard to claim 11, Talley, Jr. discloses a downhole tool, comprising: a multi-zone completion assembly, the multi-zone completion assembly including: a packer assembly string (44/36/26) having a packer assembly string latch (57 in fig 2; 84 in fig 4) proximate a downhole end thereof (fig 1); and an inner service tool string (40) including an inner service tool (52) positioned at least partially within the packer assembly string, the inner service tool string configured to slide within the packer assembly string (as actuated, col. 3, lines 49+, packer components having sliding movement on 40); and a casing scraper assembly (14) having a casing scraper latch (78 as in fig 1; or 94 as in fig 4), the casing scraper latch engaged with the packer assembly string latch to couple the casing scraper assembly to a downhole end of the multi-zone completion assembly (as in fig 1).
In regard to claim 13, Talley, Jr. discloses wherein the casing scraper latch is a latch plug assembly (78 as in fig 1, or 94 as in fig 4 may be considered a “latch plug assembly”) and the packer assembly string latch is a latch plug receptacle (57 or 84).
In regard to claim 14, Talley, Jr. discloses wherein the casing scraper assembly includes one or more radially deployable scrapers (20, as deployed radially by 68).
In regard to claim 15, Talley, Jr. discloses wherein a maximum outside diameter (ODMax) of the casing scraper assembly is greater than a minimum inside diameter (IDMin) of the packer assembly string (fig 1).
In regard to claim 16, Talley, Jr. discloses a well system, comprising: a wellbore extending into a subterranean formation (fig 1, as cased by 12); and a downhole tool (15/18/14 as in fig 1) located within the wellbore, the downhole tool including: a multi-zone completion assembly, the multi-zone completion assembly including: a packer assembly string (44/36/26) having a packer assembly string latch (57 in fig 2; 84 in fig 4) proximate a downhole end thereof; and an inner service tool string (40) including an inner service tool (52) positioned at least partially within the packer assembly string, the inner service tool string configured to slide within the packer assembly string (as actuated, col. 3, lines 49+, packer components having sliding movement on 40); and a casing scraper assembly (14) having a casing scraper latch (78 as in fig 1; or 94 as in fig 4), the casing scraper latch engaged with the packer assembly string latch to couple the casing scraper assembly to a downhole end of the multi-zone completion assembly (as in fig 1).
In regard to claim 18, Talley, Jr. discloses wherein the casing scraper latch is a latch plug assembly (78 as in fig 1, or 94 as in fig 4 may be considered a “latch plug assembly”) and the packer assembly string latch is a latch plug receptacle (57 or 84).  
In regard to claim 19, Talley, Jr. discloses wherein the casing scraper assembly includes one or more radially deployable scrapers (20, as deployed radially by 68).
In regard to claim 20, Talley, Jr. discloses wherein a maximum outside diameter (ODMax) of the casing scraper assembly is greater than a minimum inside diameter (IDMin) of the packer assembly string (as in fig 1).  




Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Appleton et al. (US 2001/0040035 as in fig 8), Stokes et al. (US 4,703,804 as in fig 1) and Howitt (US 2020/0332625 as in fig 6A/6B) all show packer assemblies with scrapers connected entirely below the packer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
7/28/2022